UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6399



DAVID A. BRAXTON, JR.,

                                            Petitioner - Appellant,

          versus


S. K. YOUNG, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1595-AM)


Submitted:   April 5, 2002                 Decided:   April 23, 2002


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David A. Braxton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David A. Braxton, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).    We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis on appeal, and dismiss the appeal on the reasoning

of the district court.   See Braxton v. Young, No. CA-01-1595-AM

(E.D. Va. filed Feb. 8, 2002; entered Feb. 11, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2